State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521826
________________________________

In the Matter of the Claim of
   RICHARD A. HALL,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ.

                             __________


     Richard A. Hill, Dolgeville, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed January 29, 2015, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because he lost his employment due to
misconduct.

      Claimant worked as a developmental service aide for the
Department of Mental Retardation and Developmental Disabilities
(now the Office of Persons with Developmental Disabilities) for
approximately 25 years. In March 2012, he was arrested at his
home for possession of marihuana. When his employer learned of
his arrest, he was placed on indefinite suspension. While on
suspension, he applied for unemployment insurance benefits and
was disqualified from receiving them on the basis that he had
engaged in disqualifying misconduct. Thereafter, extended
proceedings were conducted before an Administrative Law Judge
(hereinafter ALJ) and the Unemployment Insurance Appeal Board
                              -2-                521826

regarding claimant's disqualification. In the meantime, claimant
pleaded guilty to criminal possession of marihuana in the fourth
degree and, in settlement of disciplinary charges pending against
him, the employer reinstated claimant to his position after he
had been out of work for 15 months. Following a further hearing
with respect to claimant's unemployment insurance claim, an ALJ
ruled, among other things, that claimant's plea of guilty to the
criminal charge amounted to misconduct disqualifying him from
receiving benefits. The Board upheld the ALJ's decision and
claimant now appeals.

      We affirm. Criminal convictions arising from conduct
occurring outside the workplace have been found to constitute
disqualifying misconduct where they demonstrate a breach of the
standards of behavior to be reasonably expected by an employer in
light of the nature of the employment involved (see Matter of
Sinker [Sweeney], 89 NY2d 485, 488 [1997]; Matter of Cummings
[Commissioner of Labor], 69 AD3d 1088, 1089 [2010]).
Significantly, claimant's job responsibilities included, among
other things, dispensing medications to developmentally disabled
individuals. Given the environment in which claimant worked, it
was reasonable for the employer to expect that claimant would not
illegally use or possess controlled substances. Clearly,
claimant's criminal conduct posed a risk to the employer's
mission and was detrimental to its interests. Therefore, we find
that substantial evidence supports the Board's finding that
claimant engaged in disqualifying misconduct (see Matter of Blair
[Mercy Hosp.–Roberts], 92 AD2d 711, 711 [1983]; Matter of Gill
[New York Tel. Co.–Ross], 78 AD2d 749, 749 [1980]; see also
Matter of Rose [New York City Dept. of Social Servs.–Hudacs], 190
AD2d 926, 926 [1993]).

      Peters, P.J., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.
                        -3-                  521826

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court